'WOODLEY, Presiding Judge.
The offense is the unlawful possession of amphetamine; the punishment, one year in jail.
The undisputed evidence, including the testimony of the appellant, shows that when arrested he had in his pocket an unlabeled vial in which were 5 or 6 tablets or pills.
Toxicologist Robert F. Crawford testified that he ran a chemical analysis on the contents of the vial which showed that each of the five grain tablets contained amphetamine.
The appellant testified that the pills or tablets were given to him by a truck driver, and that he so informed the arresting officer. He testified that he did.-not -examine them and did not know what they were or know that they contained amphetamine. The arresting officer testified that appellant told him he got the tablets from Dr. Thomas.
The jury resolved the issue against the appellant and the evidence'is sufficient to sustain the verdict.
No brief has been filed in appellánt’s behalf, and there are no bills 6f exception, and no exceptions relating to the court's charge.
The judgment is affirmed.